Citation Nr: 1623927	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-24 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to an initial rating, in excess of 10 percent, for lumbosacral strain.

2.  Entitlement to service connection for a total disability rating due to individual unemployability (TDIU), based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The veteran had active military service from January 2003 to August 2003 and from July 2004 to April 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the undersigned at an April 2016 video hearing held at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for lumbosacral strain, currently evaluated as 10 percent disabling.  The Veteran contends that her back disorder is worse than her currently assigned ratings and has increased in severity since the last VA examination in May 2010.  The Veteran stated at her April 2016 hearing that her back pain had increased and that she often had flare-ups that affected her ability to bend, lift, push, or pull anything.  Additionally, the Board notes that more recent VA and private treatment records indicate that the Veteran's back disability has increased in severity.  In this regard, the Board notes that x-rays associated with the May 2010 VA examination showed an unremarkable back, however, private treatment records dated in November 2011 and March 2013 noted L4-L5 and L5-S-1 disc bulges which impinged upon the thecal sac.  An October 2014 VA MRI report also noted retrolisthesis, mild degenerative changes, and disc desiccation at L4-L5 and L5-S1.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of the Veteran's service-connected lumbosacral strain disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). Therefore, new VA examinations are warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, the Veteran noted at her hearing that she had to change jobs as a result of her back injury and as such, there is an inferred TDIU claim.  The Veteran's claim for TDIU is inextricably intertwined with the lumbar spine claim.  Therefore, the Board also finds that adjudication of the TDIU must be placed on hold until the AOJ adjudicates the above stated claim and then the TDIU request must be adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current degree of severity of her service-connected lumbosacral strain, currently evaluated as 10 percent disabling.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.  All pertinent symptomatology, to include range of motion for the back, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's lumbosacral strain.

2.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU should be adjudicated.  The rating should also reflect consideration of the applicability of the provisions of 38 C.F.R. § 4.16(b) if applicable.  If the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




